Case 1:20-cv-11079-MPK Document 1 Filed 06/05/20 Page 1 of 11

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

 

 

 

) Case No.
) (to be filled in by the Clerk’s Office)
Zhe De
Plainti, ) rw? =
(Write the full name of each plaintiff who is filing this complaint. a VY chy "3
Uf the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes — ° - Co
please write "see attached" in the space and attach an additional ) eS _
page with the full list of names.) ) rs) aa
) oot
T ) a
Cc?
FB ) 2
Defendant(s) )
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )
with the full list of names.)
COMPLAINT FOR A CIVIL CASE
I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name Me Von

Street Address _): C id ne SbY eek ( eo
City and County oe

State and Zip Code MA 6 24

Telephone Number él Do | jos

E-mail Address | 5G ty Ai LOM

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

 

 

B. The Defendant(s)

Page | of 5
Case 1:20-cv-11079-MPK Document 1 Filed 06/05/20 Page 2 of 11

Pro Se 1 (Rev, 09/16) Complaint for a Civil Case

Defendant No. 1

Name FRC

 

 

 

 

Job or Title (ifknown)

Street Address 20\ Manle Cb Chelse a
City and County Chem  chel cea
State and Zip Code UK, O50
Telephone Number NE | 28h Apoo

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (f known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (ifknown)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 1:20-cv-11079-MPK Document 1 Filed 06/05/20 Page 3 of 11

vil Case

vf limited jurisdiction (limited power). Generally, only two types of cases can be
s involving a federal question and cases involving diversity of citizenship of the
1331, a case arising under the United States Constitution or federal laws or treaties
ader 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
__«a€ amount at stake is more than $75,000 is a diversity of citizenship case. Ina
_nttp case, no defendant may be a citizen of the same State as any plaintiff.

.at is the basis for federal court jurisdiction? (check all that apply)

a Federal question Xx Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

 

 

1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) The. Dona , is a citizen of the
State of (name) cl, In J

ST ern

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) >

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

 

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

Page 3 of 5
Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

TH.

IV.

Case 1:20-cv-11079-MPK Document 1 Filed 06/05/20 Page 4 of 11

b. If the defendant is a corporation
The defendant, (name) FL \ , is incorporated under

the laws of the State of (name) \ Mn ste rr & States , and has its

principal place of business in the State of (name)

 

 

Or is incorporated under the laws of (foreign nation) >

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because explain):

Fpl per secwle me, ampen Sahib nt
L dletave je above ¢ 75.000

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5
@)

Case 1:20-cv-11079-MPK Document 1 Filed 06/05/20 Page 5 of 11

Statement of Claim:

Ben Berners Lee was my English tutor from December 2017 to September 2018, we talked a lot,
and he found that many of my speaking is similar with his father, Tim Berners Lee, an inventor
of World Wide Web, a professor in MIT and professor fellow in oxford. Once when Ben and |
met, | told Ben | was worried about my safety from Chinese government. The reason is: Chinese
government organize protest about Peter Liang in 2016 in the U.S, | told people not join the
protest in a weichat group. Ben told FBI my words. He also told FBI that many of my speaking is
similar with his father. FBI confirmed that the people who organize protest is working for
Chinese government based on my information. Meanwhile, FBI think me as a potential Chinese
spy who want let Ben or his father like me by speaking something similar with Tim Berner Lee.
But actually, it is common that the brains of people who are genius or potential genius share
something in common, and it is common that they speak something similar, no matter where
they come from, their age or gender. FBI never find evidence to prove me as a spy, but they

persecute me, an innocent person.

In December 13 2018, | went to FBI office because | am worried about my safety. FBI asked me
many questions and treated me like a spy. But meanwhile they found my brain is valuable and
use my brain’s analysis information about Chinese spies, since FBI do not know how to analysis
using public information. | read articles from Chinese medias and | found many Chinese spies in
the US. FBI also steal information from my private gmail which | sent email to myself: | conclude
that there are too much spies in the US beyond FBI imagine since FBI are not good at analysis
even they have technology. FBI steal information from me and they get great great benefit

based on that.

The U.S. owe me too much and also FBI owe me too much. | am FBI’s benefactor. But look at
what | get from FBI and the US? No appreciation, FBI use me and meanwhile persecute me. FBI
are like schizophrenia. They monitor me, continually talk with Ben and Tim Berners lee about
my personal privacy and twisting my words, which contributing Ben not contact with me. When
| went to FBI to ask them(Jan 18", 2020), FBI asked police to force me in hospitals for one week,

in the hospitals, the nurses did not let me to call lawyer and emotionally abused me, and | was
Case 1:20-cv-11079-MPK Document 1 Filed 06/05/20 Page 6 of 11

forced to take medicines in a delicate way which | do not need to take. After | left the hospitals,
my digestive system bleed because of the food or medicines in the hospitals. | went to look for
Tim Berners Lee and would like to hear apology from him and his son, because when | was in
the hospitals, his son who is important witness can testify to the doctors and prove that FBI
persecute me, then doctors will allow me leave the hospitals, but Ben did not testify. | sent a
letter to Tim Berner lee after | left the hospitals to ask questions :“How do you (and your son)
feel? How much bleeding can jolt your conscience? How many days of abuse can touch your
humanity? How much medicine forced to taken can call your morals?”, but he did not response,
then | posted several letters in his department. Then FBI let MIT police to call me and threat to
arrest me if i contact Tim again. After a few days | received medical bill from the hospitals and |
went to MIT to talk with Tim. He was not in his office, and when | wanted to leave, MIT police
arrested me (February 12th, 2020).They treated me badly. They asked me questions and | have
right to keep silence, but they are not happy with my silence. One of the police hold my arm too
tight and made me pain, | told him, he said ”You do not answer questions”. Another time when
they drive me to the court, | ask questions about court, he laugh at me “You do not answer
questions”. | asked his name, he did not give me his name. When they put me in the police car,
a male police press his body on my chest when he fasten my seat belt. This happens two times.
| told the police they should let a female police to do fasten my seat belt, he said there is no
women do this. When | was put in a room in Cambridge Police Department, | told the police to
change to another room because the police can see me using toilet through the shared
window. But the reject me, a police said you have no privacy here, you can see the camera. |
said at least in another room | do not see your police see me through the windows when | use
toilet. But | still get rejected. | felt too cold in the room and the police rejected to give me more
blanket. (I was during women’s period at that day, but because of all these suffering, my period
ended too much earlier then normal.) MIT police said | was trespass, then | found a laywer and
get this case dismissed and paid $2500. | called MIT police, in 2.19.2020 ,FBI let Captain Martin
talk with me in phone, he not let me go to MIT campus even | want to listen to MIT math

classes. After some days, | called MIT police captain Martin again, | want to tell him the truth
Case 1:20-cv-11079-MPK Document1 Filed 06/05/20 Page 7 of 11

(He do not know Tim speak similar with me and the US owe me too much), but FBI do not let

him to answer my phone.

(4) On Dec 13th, 2018, | told FBI | am worried about my safety, but FBI never tell me they
guarantee my safety from Chinese government. Especially, after FBI steal from me and they get
great benefit, my life is in a higher risk from Chinese government, FBI have duty to tell me how
they guarantee my safety and my parents’ safety. Furthermore, | applied for asylum to the
homeland security in spring 2019, but they do not believe my story, FBI can prove my story is
true, on June 18th, 2020, | went to FBI office, FBI rejected to help me, FBI even pretend not
know the protest for Peter Liang is organized by Chinese government. FBI let me live in fear, |
am afraid go to Chinese restaurants and Chinatown. When | go to Chinese restaurant or grocery
store, |am always worried. When | am in my apartment, | still worry. For example, one night |
heard there was sound outside, | was worried. When | went to my apartment to open my door,
| worried because | do not know what | will see. | develop a habit to open light to sleep. Besides,

| am worried about my parents’ safety, | pray many times and hope God bless them.

6) In Feb 14", 2020, | was sent to emergence room in a hospital because of my chest pain. My
heart beats too fast or abnormal when | live under the condition of FBI persecuting me, but
they continually cruelly persecute me which means that they intentional murder me. In Feb
14 doctor said | have no heart attack , (Thank God). But if | continually live under FBI
persecution, | will develop heart problem sooner or later. If | was murdered in delicate way by
FBI, this world may never know the truth and no one may not care my justice. | can not imagine
how sad my parents will be.

G& FBI let me live in hell. They personally get money, success, and honor from me, but they let me
lose money, honor and health. My heart beats too fast or abnormal, my brain always pain
heavily like there is a pliers squeezing my head, so | have to move to Califonia in Feb 28, 2020, |
wish | can be better there. In May 16, 2020, | come back to Boston. FBI let me live in sadness,
angry, and fear. | can not study nomarly. | get a poor grade in spring semester 2020. | am
worried that FBI monitor me, twist my words to persecute me in the future. | was planed go to
German to study, but my study plan not finished because of my health condition, the professor

reject to write a reference letter for me, my application not finished. | have to spent much time
Case 1:20-cv-11079-MPK Document 1 Filed 06/05/20 Page 8 of 11

to pray every day. | usually go to Mass general hospital to see doctor. But when | told one of the
doctor FBI think me as a potential spy and monitor me, and the doctor write down my words in
the hospital online medical record, the next time | went to see another doctor, that doctor, who
can read my medical record online, treat me not good, she seems angry with me and rejected
to give me medicine | need. | am afraid | can not go to mass general hospital to see doctor. | am
considering change hospital. | planned to see dentist in mass general hospital, but | may have to

change to other hospitals and | have not find a dentist.
Relief

1.

wo PF ww N

Case 1:20-cv-11079-MPK Document1 Filed 06/05/20 Page 9 of 11

I wish the evil people in FBI who persecute me get punished. Besides, the behaviors of
FBI are beyond what human do, they are like animals, or even worse, since animals
thank their own benefactor. FBI feel themselves smart when they steal from me, and
they feel psycho pride when they tell other people to against me, even | was sent to
emergence room. They are like the police Derek Chauvin, who knelt on Floyd's neck for
almost nine minutes, when George Floyd said “I can not breath”, the face of Derek
Chauvin in the video is proud. FBI also are proud when they persecute me.

| wish the judge let me get asylum

| wish the judge order the U.S government guarantee my safety.

| wish the judge order FBI never persecute me.

| wish the judge order FBI never monitor me in any way, since | am afraid my privacy
violated, my words be twisted and FBI persecute me. Besides, it is unjust to monitor me
when | file a lawsuit to against them, since they can hear every words when | talk this
case with friend or family or lawyer or other people and they can see my writing in
laptop or iphone.

| wish the judge order FBI never steal from me.

| wish the judge order FBI never tell any other people my privacy in the future, like they
do to Berners Lee family.

Compensation $500,000, because FBI violate my privacy, persecuting me, let me live in
hell. FBI let police force me to hospitals for one week, in the hospitals, the nurses did
not let me to call lawyer and emotionally abused me, and | was forced to take medicines
in a delicate way which | do not need to take. When | tried to get apology from Berners
Lee, FBI told MIT police part of the whole story , and let them to against me. Because of
their persecution, My heart beats too fast or abnormal, | was sent to emergence room
on Feb 14*, 2020 because of chest pain. | will develop heart condition sooner or later if |
continually live under FBI persecution. My brain always pain heavily like there is a pliers
squeezing my head, | live in fear, sadness, angry. | can not study nomarly. | get a poor

grade in spring semester 2020. | am worried that FBI monitor me, twist my words to
Case 1:20-cv-11079-MPK Document 1 Filed 06/05/20 Page 10 of 11

persecute me in the future. |! was planed go to German to study, but my study plan not
finished because of my health condition, the professor reject to write a reference letter
for me, then my application not finished. | have to spent much time to pray every day. |
usually go to Mass general hospital to see doctor. But when | told one of the doctor FBI
think me as a potential spy and monitor me, and the doctor write down my words in the
hospital website medical record, the next time | went to see another doctor, that
doctor, who can read my medical record, treat me not good, she seems angry with me
and rejected to give me my medicine | need. | am afraid | can not go to mass general
hospital to see doctor. | am considering change hospital. | planed to see dentist in mass
general hospital, but | may have to change to other hospitals and | have not find a
dentist. FBI let me live in fear: | am afraid go to Chinese restaurants and Chinatown.
When | go to Chinese restaurant or grocery store, | am always worried. When | am in my
apartment, | still worry. For example, one night | heard there was sound outside, | was
worried. When | went to my apartment to open my door, | worried because | do not
know what | will see. | develop a habit to open light to sleep. Besides, | am worried
about my parents’ safety, | prayer many times and hope God bless them.

Besides, when | find a lawyer for mit police sue me, | spent $2500. When | went to
California, the flight is $30+182+398=610, rent is $3500, the flight come back

isS 35+84+438=557, the bill for emergence room on Feb 14", 2020 is $687.81.The EAD
application fee $410, The fee for file this lawsuit $400, and fee for the lawyer for this

lawsuit if | find a lawyer.
Case 1:20-cv-11079-MPK Document1 Filed 06/05/20 Page 11 of 11

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing: 6.5, Qo2'0
Signature of Plaintiff we Ty\a
)

Printed Name of Plaintiff

 

For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

Page 5 of 5
